United States Court of Appeals
    For the First Circuit

No.  98-1399

        ELAINE VALERIO,

     Plaintiff, Appellant,

               v.

PUTNAM ASSOCIATES INCORPORATED,

      Defendant, Appellee.

         ERRATA SHEET

The opinion of this Court issued on April 9, 1999 is amended
as follows:

On p.12, line 4 of the slip opinion, the end of the sentence
after "(8th Cir. 1975)," should be replaced to read:

while the Second Circuit, as well as a previous panel of the
Ninth Circuit, have held that a formal complaint to the
government agency or a court is required.  Lambert v. Genesee
Hospital, 10 F.3d 46 (2d Cir. 1993); see also Lambert v. Ackerly,
156 F.3d 1018 (9th Cir. 1998), withdrawn and reh'g granted, 169
F.3d 666 (9th Cir. 1999).

On p.12, line 12 of the slip opinion, the end of the sentence
after "court or agency," should be replaced to read:  

the Second Circuit concluded that  215(a)(3) is unambiguous. 
See Genesee Hospital, 10 F.3d at 55.